                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiffs,                             4:18CR3088

       vs.
                                                               ORDER
JOHN CHRISTOPHER GOOD,

                    Defendants.


      Defendant Good has filed a motion to sever and for in camera review of
statements, claiming joinder of his claims with all other defendants is prejudicial.
Good further “asserts his right to speedy trial and does not consent to have his trial
delayed because charges against him have been joined with charges against other
defendants.” (Filing No. 339).


      For the reasons discussed below, the motion to sever and motion for in
camera review will be denied, but without prejudice to re-asserting fourteen days
before trial. Defendant’s right to speedy trial has been and will continue to be
afforded.1


                             STANDARD OF REVIEW


      Joinder of counts in an indictment is governed by Rule 8 of the Federal Rules
of Criminal Procedure which provides:


      1
        Good filed two briefs on the motion to sever, neither of which mention the
Sixth Amendment right to a speedy trial nor the Speedy Trial Act, and Good does
not argue he has been prejudiced by the delay in progressing this case to trial. The
court deems any speedy trial argument abandoned and that issue will not be
further addressed herein.
      (a) Joinder of Offenses. The indictment or information may charge a
      defendant in separate counts with 2 or more offenses if the offenses
      charged--whether felonies or misdemeanors or both--are of the same
      or similar character, or are based on the same act or transaction, or
      are connected with or constitute parts of a common scheme or plan.
      (b) Joinder of Defendants. The indictment or information may charge
      2 or more defendants if they are alleged to have participated in the
      same act or transaction, or in the same series of acts or transactions,
      constituting an offense or offenses. The defendants may be charged
      in one or more counts together or separately. All defendants need not
      be charged in each count.

Fed.R.Crim.P. 8.


      However, even when joinder is proper under Rule 8, pursuant to Rule 14 of
the Federal Rules of Criminal Procedure, a judge may order severance if joinder
at trial will prejudice the defendant. See United States v. Wadena, 152 F.3d 831,
849 (8th Cir. 1998). Rule 14 provides:

      (a) Relief. If the joinder of offenses or defendants in an indictment, an
      information, or a consolidation for trial appears to prejudice a
      defendant or the government, the court may order separate trials of
      counts, sever the defendants’ trials, or provide any other relief that
      justice requires.
      (b) Defendant’s Statements. Before ruling on a defendant’s motion to
      sever, the court may order an attorney for the government to deliver
      to the court for in camera inspection any defendant’s statement that
      the government intends to use as evidence.

Fed.R.Crim.P. 14.


      The granting or denying of a motion to sever rests in the discretion of the
court. The defendant bears the burden of showing that, absent severing the claims,
he will be prejudiced at trial. Williams v. United States, 416 F.2d 1064, 1070 (8th
Cir. 1969).

                                         2
                             SUMMARY OF COUNTS


      Good has been jointly indicted with 19 other defendants for harboring and
concealing aliens, conspiring with others to do so, and engaging in money
laundering to conceal the profits of that crime. (Filing No. 284, Counts I, II, VI, and
VII). Count VI alleges Good placed his name on the deed to a house owned by co-
defendants Juan Pablo Sanchez-Delgado and Magdalena Castro-Benitez while
advising these aliens that by doing so, police and immigration officials could not
enter the house without first contacting Good. (Filing No. 284, at CM/ECF p. 20).
Count VII alleges Good placed his name on a liquor license for the La Herradura
restaurant owned and operated by Juan Pablo Sanchez-Delgado and Magdalena
Castro-Benitez and advised Juan Pablo Sanchez-Delgado to put a closed sign on
the restaurant on or around July 4, 2018 to avoid an immigration raid. (Id.) In
addition to the foregoing allegations, Count I alleges Good conspired with all the
co-defendants to knowingly and with reckless disregard conceal and harbor illegal
aliens. (Filing No. 284, at CM/ECF p. 5). As specific acts in furtherance of that
conspiracy, Count I alleges Juan Pablo Sanchez-Delgado and Magdalena Castro-
Benitez placed these alien’s home, and commercial assets and businesses, such
as the La Herradura restaurant, in Good’s name to conceal and harbor aliens, and
he was part of a network of co-defendants who warned each other of anticipated
ICE enforcement actions. Count II alleges Good, along with 10 other co-
defendants, engaged in financial transactions intended to conceal the money
received from unlawfully harboring aliens.




                                          3
                                     ANALYSIS


      Rule 8(b) permits joinder of defendants “if they are alleged to have
participated . . . in the same series of acts or transactions constituting an offense
or offenses.” Here, the indictment alleges that although their respective roles in the
alleged conspiracies may have varied, all the defendants, including Good, were
involved in harboring and concealing illegal aliens. Under Rule 8(b), Good’s trial is
properly joined with that of the other indicted defendants.


      Defendant Good requests relief under Rule 14 of the Federal Rules of
Criminal Procedure. To warrant severance under Rule 14, a defendant must show
“real prejudice,” that is, “something more than the mere fact that he would have
had a better chance for acquittal had he been tried separately.” United States v.
Mickelson, 378 F.3d 810, 817 (8th Cir. 2004) (quoting United States v. Oakie, 12
F.3d 1436, 1441. Cir. 1993) (citing United States v. Adkins, 842 F.2d 210, 211-12
(8th Cir.1988)). A defendant can prove real prejudice to his right to a fair trial by
showing that either his affirmative defense is irreconcilable with that of the co-
defendants, or that the jury will be unable to compartmentalize the evidence as it
relates to the separate defendants. Mickelson, 378 F.3d at 817 (citing United
States v. Washington, 318 F.3d 845, 858 (8th Cir. 2003); United States v. Jackson,
64 F.3d 1213, 1217 (8th Cir. 1995).


      Good argues that severance is required because unlike his co-defendants,
Good is raising an affirmative defense; specifically, that prosecution under 8 U.S.C.
§ 1324 will violate his First Amendment right to free exercise of religion. (Filing No.
342, at CM/ECF p. 3, 8, 14; Filing No. 461, at CM/ECF p. 1).




                                          4
       While there are situations in which inconsistent defenses may support
       a motion for severance, the doctrine is a limited one. . . . The
       governing standard requires the moving defendant to show that “the
       defendants present conflicting and irreconcilable defenses and there
       is a danger that the jury will unjustifiably infer that this conflict alone
       demonstrates that both are guilty.”

United States v. De Luna, 763 F.2d 897, 921 (8th Cir. 1985) (citation omitted) see
also United States v. Sanstrom, 594 F.3d 634, 644 (8th Cir. 2010).


       Here, Good has failed to show how his First Amendment defense is
irreconcilable with the positions or defenses his co-defendants will assert at trial.
Good’s affirmative defense does not warrant granting a motion for severance.


       Good claims the government lacks sufficient evidence to convict him. (Filing
No. 461, at CM/ECF pp. 6-7). But issues of joinder and severance are not
determined on the alleged strength or weakness of the evidence, but on the
allegations of the indictment.


       Good argues he will be prejudiced by joinder with his co-defendants
because he has a connection with only three of the co-defendants, but the jury will
hear evidence about all of the Defendants’ conduct, 13 of whom had no
involvement with Good. (Filing No. 342, at CM/ECF pp. 5-7; Filing No. 461, at
CM/ECF p. 7). He claims the government’s evidence against him is sparse
compared to the evidence against his co-defendants, creating a genuine risk that
Good’s case and defense will be lost in a blur of records and testimony at a trial
involving several people with charges against them much different than those
against Good. (Filing No. 342, at CM/ECF p. 5-7, 21; Filing No. 461, at CM/ECF
pp. 3, 5).




                                           5
      “Severance is not required merely because evidence that is admissible only
against some defendants may be damaging to others.” Mickelson, 378 F.3d at 817.
A motion for severance may be denied even though the defendant argues that “not
every joined defendant has participated in every offense charged,” or that “there is
varying strength in the evidence against each defendant.” United States v. Lee,
374 F.3d 637, 646 (8th Cir. 2004) (internal citations omitted). Moreover,
defendants charged in a conspiracy or jointly indicted on similar evidence from the
same or related events should be tried together, even if each defendant did not
participate in or was not charged with each offense. United States v. Gravatt, 280
F.3d 1189, 1191 (8th Cir. 2002).


      Good asserts a joint trial with the co-defendants will limit Good’s ability to
present testimonial evidence. He claims that in a trial with 17 defendants,
community witnesses may be unwilling to testify. (Filing No. 342, at CM/ECF p.
18). He further argues the co-defendants he knows (Juan Pablo Sanchez Delgado,
Delgado’s wife Magdalena Castro Benitez, and their son Antonio De Jesus
Castro), cannot be compelled to testify absent severance. (Filing No. 342, at
CM/ECF p. 20). But Good’s statement that community witnesses will be reluctant
to testify in a trial with many defendants is speculative and unsupported by any
evidence. Perhaps more importantly, seven defendants have already pleaded
guilty with several others indicating a plea hearing will be scheduled soon. By the
time this case reaches trial, the number of defendants will be far less than 17. And
by then, Juan Pablo Sanchez Delgado and Magdalena Castro Benitez may be able
to testify because their cases are over. If not, the Fifth Amendment impediment to
their testimony will exist with or without separate trials.


      Good argues that nothing short of severance will eliminate the prejudice of
a joint trial because a jury cannot be expected to compartmentalize evidence


                                           6
related to separate defendants in a case involving multiple languages and
alienages, and sophisticated business activities and banking activities unrelated to
Good. (Filing No. 342, at CM/ECF p. 14-15, 20, 22; Filing No. 461, at CM/ECF p.
8). Good claims redacting documents, curative jury instructions, cautions to the
jury, or attempts to differentiate himself during the trial cannot eliminate the
prejudice of joinder. (Filing No. 342, at CM/ECF p. 21, 22). Even assuming Good
had demonstrated potential prejudice if he is jointly tried with the co-defendants,
“[t]he risk of prejudice posed by joint trials is best cured by careful and thorough
jury instructions.” Mickelson, 378 F.3d at 817. “[J]uries are presumed to follow their
instructions.” Zafiro v. U.S., 506 U.S. 534, 540 (1993).


      Citing Bruton v. United States, 391 US 123 (1968), Good argues a joint trial
with the codefendants will violate Good’s rights under the Sixth Amendment. (Filing
No. 342, at CM/ECF p. 9-10, 16, 18). In Bruton, the Court held that the admission
of a non-testifying codefendant’s confession that expressly implicated Bruton
violated Bruton’s “right of cross-examination secured by the Confrontation Clause
of the Sixth Amendment,” even when the district court gave the jury limiting
instructions to consider the confession against only the confessing codefendant.
But where a codefendant’s statement does not incriminate the defendant on its
face, and the statement becomes incriminating “only when linked with evidence
introduced later at trial,” then a limiting instruction is sufficient to avoid a violation
of the Confrontation Clause. United States v. Gayekpar, 678 F. 3d 629, 637 (8th
Cir. 2012). Thus, “[w]here a defendant’s redacted confession does not refer directly
to the codefendant himself, and becomes incriminating only in combination with
other evidence, the Constitution permits the normal presumption that a jury will
follow an instruction to disregard the confession when considering a verdict for the
codefendant.” Gayekpar, 678 F.3d at 637.




                                            7
       Good claims several of the codefendants provided statements, and the
government will likely seek to introduce these statements at trial. However, Good
does little more than allege that codefendant statements may directly or indirectly
incriminate him. Based on the lack of evidence supporting a Bruton challenge, the
court cannot find that Bruton applies such that severance of Good’s trial is
required.


       Perhaps anticipating this problem, Good asks the court to stay any ruling on
the motion to sever until it performs an in camera review of any codefendant
statement the Government intends to offer at trial. (Filing No. 342, at CM/ECF p.
23; Filing No. 461, at CM/ECF p. 9). To that end, Good asks the court to order the
government to deliver the statements of Good, Thurlow, Beringer, Glidden, Pablo
Delgado, and Magdalena Benitez to the court for in camera review. (Filing No. 461,
at CM/ECF p. 10).


       This case has been pending since August of 2018. Since then, several
codefendants have already pleaded guilty and additional plea hearings are being
discussed. With each plea hearing, the government’s anticipated use of
codefendant statements likely changes; statements it would offer if the case was
tried today may be irrelevant when the case is actually tried. Under such
circumstances, it would be premature to review the statements the government
intends to offer at trial and reach a severance decision accordingly. The court will
not sever Good’s trial based on a currently unsubstantiated possibility that the
United States may offer statements during a joint trial to the prejudice of Good’s
right to a fair trial.


       Generally, persons charged in a conspiracy or jointly indicted on similar
evidence should be tried together. U.S. v. Lewis, 557 F.3d 601, 609 (8th Cir. 2009);


                                         8
United States v. Brown, 331 F.3d 591, 595 (8th Cir. 2003). "A joint trial 'gives the jury
the best perspective on all of the evidence and therefore increases the likelihood
of a correct outcome’ . . . . [J]oint trials ‘avoid the scandal and inequity of
inconsistent verdicts.’” U.S. v. Delpit, 94 F.3d 1134, 1143 (8th Cir. 1996) (citing
Zafiro, 506 U.S. at 537. The presumption against severing properly joined charges
is strong.


       Here, Good has failed to show he would be prejudiced by a joint trial, or that
any prejudice cannot be addressed by proper jury instructions. Severance is not
warranted for misjoinder under Rule 8(b), nor for the prejudicial effects of a joint
trial under Rule 14. See, e.g., Gravatt (joint trial of defendants was proper where
they were charged as co-conspirators in a financial scheme and allegedly engaged
in some common activities to carry out that scheme); Delpit (trial of defendants in
drug conspiracy properly joined although two defendants were allegedly involved
in a contract killing to increase the operation's profits while two other defendants
had nothing to do with that plot).


       Accordingly,


       IT IS ORDERED that Defendant Good’s motion to sever and for in camera
review, (Filing No. 339), is denied, but without prejudice to re-asserting 14 days
before the start of trial.


       April 4, 2019.

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge



                                           9
